Citation Nr: 0618109	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for gastric ulcer, 
esophageal stricture, and peptic esophagitis, currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim for a 
rating in excess of 20 percent for his service-connected 
gastric ulcer, esophageal stricture and peptic esophagitis.  
The veteran testified at an RO hearing in January 2003 and at 
a Board hearing conducted at the RO in July 2003.  The Board 
previously remanded this case in February 2004.

By rating decision in January 2006, the RO increased the 
disability rating for gastric ulcer, esophageal stricture, 
and peptic esophagitis to 40 percent, effective May 22, 2000.  
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
then RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 


FINDING OF FACT

The veteran's service-connected gastric ulcer, esophageal 
stricture, and peptic esophagitis is manifested by subjective 
complaints of abdominal pain, heartburn, mucus regurgitation, 
but without periodic vomiting, recurrent hematemesis or 
melena, anemia or weight loss productive of definite 
impairment of health, and without severe hemorrhages or large 
ulcerated or eroded areas. 

CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 40 
percent for the veteran's service-connected gastric ulcer, 
esophageal stricture, and peptic esophagitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.114 and Diagnostic Codes 7203, 7304, 
7305, 7307 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in February 2004 VCAA letters,  the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the VCAA letters advised the claimant of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In its February 2004 
remand, the Board noted that the veteran had not received 
sufficient VCAA notice and directed the RO to ensure 
compliance with the VCAA.  The RO then took action to correct 
this defect by sending VCAA notices to the veteran.  Thus, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in February 2004 were not 
given prior to the first AOJ adjudication of the claim, the 
RO did subsequently again review the issue after furnishing 
notice to the veteran.  Moreover, the notice was provided 
prior to the veteran's claim being recertified to the Board 
for appellate review.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
not been sufficient notice of the types of evidence necessary 
to establish an effective date for the disability on appeal.  
The Board notes that in April 2006, the RO provided the 
veteran with notice under Dingess/Hartman.  However, this 
notice was sent with a letter notifying the veteran that his 
case was being sent to the Board.  Thus, the notice did not 
give the veteran adequate time to respond and submit 
evidence.  Regardless, despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as discussed below, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for a rating in excess of 40 
percent.  As noted in the introduction, by rating decision in 
January 2006, the RO increased the disability rating to 40 
percent, effective from May 22, 2000.  Any question as to the 
appropriate effective date to be assigned may be contested by 
the veteran by filing an appeal from that rating decision.  
There is therefore no prejudice to the veteran by the Board 
proceeding with appellate review of the increased rating 
issue at this time.  No useful purpose would be served by 
delaying appellate review to afford such notice as to an 
element may still be contested by the veteran.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

On remand, the veteran was afforded another VA examination in 
March 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected gastric ulcer, esophageal 
stricture, and peptic esophagitis warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected gastric ulcer, esophageal 
stricture, and peptic esophagitis is currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7304 for gastric ulcer.  The rating criteria for evaluating a 
gastric ulcer are listed under Diagnostic Code 7305.  Under 
this Code, a 40 percent rating is warranted for moderately 
severe symptoms, with less than severe symptoms but with 
impairment of health manifested by anemia and weight less or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A maximum 60 
percent rating is warranted for severe symptoms with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

The Board must also determine whether an increased rating is 
warranted under other applicable Diagnostic Codes.  
Diagnostic Code 7203 sets forth the rating criteria for 
stricture of the esophagus where a 30 percent rating is 
warranted for moderate stricture, a 50 percent rating for 
severe stricture, permitting liquids only, and an 80 percent 
rating is applicable with marked impairment of general 
health.  Further, Diagnostic Code 7307 provides rating 
criteria for hypertrophic gastritis.  A maximum 60 percent 
rating is applicable for chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas. 

Pertinent regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

Additionally, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Effective July 2, 2001, the rating criteria under Diagnostic 
Codes 7311 to 7354 for the digestive system changed (see 66 
Fed. Reg. 29,486 (May 31, 2001)).  However, these codes do 
not appear to be applicable to the veteran's service-
connected disability. 

The medical evidence of record has been reviewed, including: 
VA outpatient treatment records from August 1986 to March 
2004; private treatment records from February 1999 to March 
2005; and VA examination reports dated December 2000, April 
2002 and February 2004.

VA treatment records showed continuing complaints of chronic 
abdomen pain, bloating, constipation and diarrhea.  These 
records contained several diagnoses, including 
gastroesophageal reflux disease, esophagitis, non-erosive 
gastritis, spastic colon and irritable bowel syndrome.  Of 
particular note, an April 1990 VA hospital summary indicated 
that the veteran underwent the procedure of Nissen 
fundoplication for treatment of reflux esophagitis.  

The veteran was afforded VA examinations in December 2000 and 
April 2002.  The December 2000 examiner diagnosed the veteran 
with likely peptic ulcer disease.  The April 2002 examiner 
indicated that upper gastrointestinal series was normal.  The 
diagnoses were gastroesophageal reflux disease by history, 
status post Nissen fundoplication with good results and 
irritable bowel syndrome by history.  The examiner found that 
the veteran's irritable bowel syndrome was not related to his 
service-connected disability. 

At the July 2003 Board hearing, the veteran testified that 
his condition had significantly worsened since the last VA 
examination and that he had not worked since 1998.  On 
remand, the veteran was afforded a VA examination in February 
2004.  The claims file and medical records were reviewed.  
The examiner noted that the veteran had dysphagia for large 
pills daily and heartburn three to four times a week.  
However, there was no hematemesis, melena, anemia, weight 
loss, nausea, or vomiting.  The general state of health was 
normal.  The examiner noted that the veteran had esophageal 
surgery in April 1989 and a dilatation of the esophagus 
secondary to esophageal strictures.   The upper 
gastrointestinal tract showed limited distensibility of the 
distal antrum and mild antral gastritis, but no ulcers.  The 
diagnosis was gastritis of the antrum.   The examiner noted 
that in 1987 and 1988, the veteran had ulcer disease and 
stricture with dilatation, but in the examiner's opinion, the 
veteran had gastritis at this time for which he was taking 
Prevacid every day. 

A November 2004 letter from a retired registered nurse 
indicated that the veteran was incapacitated by pain in the 
abdomen and nausea, but is unable to vomit due to the repair 
to his esophagus.  The nurse further indicated that episodes 
with the veteran's stomach lasted two to three weeks about 
six to eight times a year, which she has witnessed over the 
last several years

January 2005 hospital records showed that the veteran had 
gall bladder surgery.  During this time, the veteran also had 
a esophagogastroduodenoscopy and biopsy of the antrum was 
done.  The stomach, esophagus and duodenum were normal.  The 
veteran was doing well with no nausea.  A January 2005 
private treatment record indicated that the veteran had 
gastritis with reflux. 

The Board now turns to rating the veteran's service-connected 
gastric ulcer, esophageal stricture, and peptic esophagitis.  
Based on the medical evidence, the Board finds that an 
increased rating is not warranted under Diagnostic Codes 7304 
and 7305.  There is no medical evidence of record of the 
presence of periodic vomiting, recurrent hematemesis or 
melena, with anemia and weight loss productive of a definite 
impairment in health to warrant a 60 percent rating.  The 
March 2004 VA examination specifically noted that the veteran 
had no vomiting, hematemesis or melena, anemia or weight 
loss.  Further, the VA and private medical records do not 
indicate that the veteran has suffered from these symptoms.  
The Board does understand that, according to the November 
2004 letter from the registered nurse as well as the 
veteran's own hearing testimony, the veteran does feel nausea 
but is unable to vomit because of his 1990 surgery.  However, 
periodic vomiting is just one symptom under the 60 percent 
rating criteria and there is still no medical evidence of the 
other symptoms.  Further, the November 2004 letter's 
description of incapacitating episodes appears to mirror the 
40 percent rating criteria.  Thus, the Board finds that the 
veteran's current disability picture more approximates the 40 
percent rating criteria under Diagnostic Code 7305. 

Given that the March 2004 VA examination diagnosed the 
veteran with gastritis, the Board must determine whether an 
increased rating is warranted under Diagnostic Code 7307.  
However, based on the medical evidence of record, there is no 
finding of severe hemorrhages, or large ulcerated or eroded 
areas to warrant a 60 percent rating under this Code.  
Further, the Board notes that there is evidence of stricture 
of the esophagus in 1990 for which the veteran underwent 
surgery that, based on the April 2002 and March 2004 VA 
examinations, was successful.  The Board must base its 
decision on the current level of disability and there is no 
evidence of current moderate stricture of the esophagus to 
warrant a rating under Diagnostic Code 7203. 

The Board recognizes that the veteran does experience 
frequent and regular symptoms associated with his service 
connected disability.  Nevertheless, based on the above 
analysis, the Board finds that a preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his service-connected gastric ulcer, esophageal 
stricture, and peptic esophagitis.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board acknowledges the veteran's 
testimony concerning his inability to work as a contractor 
since 1998 due to his service-connected disability.  However, 
there is no persuasive competent medical evidence to support 
this contention.  Further, there is medical evidence that the 
veteran suffers from other non-service connected disorders 
that cause some of his symptoms.  Moreover, the last VA 
examination indicated that the veteran's general health was 
normal and there is no medical evidence that the veteran's 
service-connected disability has necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 40 percent is not 
warranted for gastric ulcer, esophageal stricture, and peptic 
esophagitis.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


